Citation Nr: 0812382	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which essentially reopened a 
previously denied claim of service connection for post-
traumatic stress disorder (PTSD) and denied this claim on the 
merits.  The veteran disagreed with this decision in January 
2003.  He perfected a timely appeal in November 2003 and 
requested a Travel Board hearing.  In March 2005, the veteran 
withdrew his Travel Board hearing request and instead 
requested an RO hearing which was held in March 2006.  In 
December 2007, the veteran requested a videoconference Board 
hearing which was held before the undersigned in February 
2008.

The Board observes that, in an April 2000 rating decision, 
the RO determined that new and material evidence had not been 
received sufficient to reopen the veteran's previously denied 
claim of service connection for PTSD.  The veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is received.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although the RO 
has reviewed this claim on a de novo basis, the issue is as 
stated on the title page.

Regardless of the RO's reopening of the claim for service 
connection for PTSD, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The reopened claim of service connection for PTSD is 
addressed further in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's application to reopen a 
previously denied claim of service connection for PTSD has 
been obtained.

2.  In an April 2000 rating decision, the RO determined that 
new and material evidence had not been received sufficient to 
reopen a previously denied claim of service connection for 
PTSD; this decision was not appealed.

2.  Evidence received since the April 2000 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2000 RO decision, which denied the veteran's 
application to reopen a previously denied claim of service 
connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January 2002 and in February 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the veteran to 
submit evidence of an in-service stressor, linking evidence 
between the claimed PTSD and the in-service stressor, and 
noted other types of evidence the veteran could submit in 
support of his claim.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not define new and material 
evidence or advise the veteran of the reasons for the prior 
denial of the claim of service connection or of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the Board finds that failure to 
satisfy the duty to notify in that regard is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because 
the Board has determined in this decision that evidence 
submitted since the last final denial warrants reopening of 
the claim for service connection for PTSD and is remanding 
the claim for further development, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

VA has obtained service medical records, service personnel 
records, assisted the veteran in obtaining evidence, and 
afforded the veteran the opportunity to give testimony before 
the RO and the Board.  VA need not conduct an examination 
with respect to the claim of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  Thus, VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

In an April 2000 rating decision, the RO determined that new 
and material evidence had not been received sufficient to 
reopen the veteran's previously denied claim of service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
The April 2000 rating decision was issued to the veteran and 
his service representative in May 2000.  Because the veteran 
did not appeal the April 2000 rating decision, it became 
final.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim for service connection for 
PTSD in October 2001.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final rating 
decision in April 2000 consisted of the veteran's service 
medical records, post-service VA treatment records, and two 
PTSD Questionnaires completed by the veteran.  The RO 
determined that, although a November 1999 PTSD Questionnaire 
completed by the veteran included an account of his claimed 
in-service stressors, there was no evidence of recent 
treatment for or a diagnosis of PTSD.  The RO concluded that, 
as the evidence did not show a current diagnosis of PTSD 
linked to active service, the evidence was not new and 
material and the service connection claim for PTSD was not 
reopened.

In October 2002, the veteran applied to reopen his previously 
denied claim for service connection for PTSD.  With respect 
to the veteran's application to reopen his previously denied 
service connection claim for PTSD, the Board finds that the 
veteran has submitted evidence that is not cumulative of 
other evidence of record, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating this 
claim.

The newly submitted evidence includes the veteran's 
statements concerning his claimed in-service stressors, 
additional VA and private treatment records, and responses 
from the Joint Services Records Research Center (JSRRC) 
(formerly the Center for Unit Records Research) concerning 
corroboration of the veteran's claimed in-service stressors.

A review of the veteran's newly submitted VA treatment 
records shows that he was hospitalized from October to 
December 2001 for treatment of PTSD.  At that time, the 
veteran reported that his in-service duties included 
"stowing body bags" and he "was under fire" while on 
active service in Vietnam.  While hospitalized, an initial 
mental health consult revealed the following claimed in-
service stressors: experiencing events which involved 
threatened death to himself and the deaths of others and 
shooting at others.  

In an August 2003 letter, M.L.T., M.D. (Dr. M.L.T.), stated 
that the veteran suffered from "multiple medical conditions 
all intermingled with his [PTSD] from his combat experience 
in Vietnam."

In an August 2003 statement, the veteran described several 
additional in-service stressors from his Vietnam service.  
The veteran stated that he first experienced "fear for my 
life" while "on a ship called the Gordon" which sailed 
from the United States to Vietnam at the beginning of his 
tour of duty there.  The veteran described his in-service 
duties while assigned to the 74th Ordnance Supply Division 
from August 1965 to August 1966, including at Cam Ranh Bay 
where he helped build a supply depot and drove supply trucks.  
He also described witnessing a mortar attack in Saigon when 
he was waiting for a flight home at the end of his tour of 
duty.

The veteran received regular private outpatient treatment for 
PTSD in 2004 and 2005.  For example, in February 2005, the 
veteran complained of worsening PTSD and depression.  He was 
having nightmares twice a week where he saw people getting 
shot.  The private examiner stated "even though [the 
veteran] was in supply, he was near the front lines at times, 
experiencing bombing, having to take cover in bumpers, [and 
he] saw people die."  This examiner opined that the 
veteran's current PTSD was related to active service.

Following VA outpatient treatment in April 2005, the 
assessment included PTSD.

The veteran testified at his March 2006 RO hearing that, 
while waiting for his flight to leave Vietnam on August 18, 
1966, the airport came under enemy mortar fire and he was 
"locked down" and not permitted to leave Vietnam for 
several days following this attack.  He also testified that 
he experienced combat while assigned to the 74th Ordnance 
Company in Vietnam, including at Cam Ranh Bay in August 1965.

In response to a request for corroboration of the veteran's 
claimed in-service stressors, JSRRC notified VA in February 
2007 that "there was no mention of enemy engagement" in the 
unit history for the 74th Ordnance Company for August 1965.  
There also was no record of any enemy attack on Cam Ranh Bay 
at the time that this company arrived in Cam Ranh Bay, 
Vietnam, in August 1965.  Nor were there any records of an 
enemy attack while the 74th Supply Company was assigned to 
the Cam Ranh Bay supply depot during 1966.  Finally, there 
were no records of any attack on Tan Son Nhut Air Base, 
Vietnam, which was the airport for Saigon, during September 
1966.

In April and June 2007, the National Archives notified VA 
that there was no evidence of a U.S. Navy ship called 
"Gordon."  In July 2007, the National Archives notified VA 
that there were no deck logs available for U.S.S. General 
W.H. Gordon (AP-17) for the month of September 1965.

In November 2007, JSRRC stated that it was unable to find 
documentation of an attack on Tan Son Nhut or Tan Son Nhut 
Air Base, which was the airport for Saigon, during the month 
of August 1966.  JSRRC was unable to find any attacks on this 
location between April 13, 1966, and October 18, 1966.  JSRRC 
was able to verify, however, that there was an attack on 
Saigon on August 17, 1966, and Tan Son Nhut was on the 
northwest edge of the city of Saigon.

The veteran testified at his February 2008 videoconference 
Board hearing that he came under fire while waiting at Tan 
Son Nhut Air Base to leave Vietnam in August 1966.

The evidence that was of record at the time of the April 2000 
rating decision did not contain a diagnosis of PTSD or 
sufficient evidence which could be used by JSRRC to 
corroborate the veteran's claimed in-service stressors.  The 
veteran has now submitted evidence of a diagnosis of PTSD and 
his claimed in-service stressor of coming under enemy mortar 
fire while waiting to leave Vietnam on August 17, 1966, has 
been corroborated by JSRRC.  All of this newly submitted 
evidence raises a reasonable possibility that the veteran's 
PTSD is related to active service.  At the time of the April 
2000 rating decision, the evidence did not show any current 
PTSD that could be related to active service and did not 
contain corroboration of the veteran's claimed in-service 
stressors.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating this claim.  38 
C.F.R. § 3.303.  New evidence is sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for PTSD is 
reopened.


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for PTSD.  In this 
regard, the Board notes that the veteran has not yet been 
provided with notice of the Dingess requirements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
After ensuring compliance with the VCAA, the RO must 
readjudicate the claim on a de novo basis.

The RO should obtain another examination that includes an 
opinion addressing the contended causal relationship between 
active combat service and the veteran's PTSD.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the Board notes that the 
veteran testified at hearings before the RO and the Board 
that his in-service stressor was a mortar attack which 
occurred on August 17, 1966, while he was in Saigon waiting 
to leave Vietnam.  JSRRC corroborated this claimed in-service 
stressor.  Service connection for PTSD requires a diagnosis 
of PTSD based on a claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).  Although the veteran has been 
diagnosed with PTSD, and although his in-service stressor has 
been corroborated, there is no PTSD diagnosis based on the 
claimed in-service stressor.

The Veterans Court has held that a veteran with a 
noncombatant military occupational specialty who was 
stationed with a unit that was present while enemy attacks 
occurred would strongly suggest that he was, in fact, exposed 
to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (base subjected to rocket attacks during time that 
veteran was stationed at the base).  The Board finds the 
veteran's testimony to be credible regarding the claimed in-
service stressor regarding the August 1966 attack.  A VA 
examination should be conducted to determine if the veteran 
has PTSD related to this particular attack.  

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for PTSD since his separation 
from service.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of his PTSD.  The claims folder 
should be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed PTSD is causally 
linked to any incident during service, 
including as a result of coming under 
mortar fire on August 17, 1966.

3.  Thereafter, readjudicate the claim for 
service connection for PTSD on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


